  Case: 1:17-md-02804-DAP Doc #: 1597 Filed: 04/30/19 1 of 3. PageID #: 44985




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 County of Summit, Ohio, et al. v.               )
 Purdue Pharma L.P., et al.                      )   ORDER RE OBJECTIONS TO
 Case No. 1:18-OP-45090                          )   APRIL 24, 2019 DISCOVERY
                                                 )   HEARING RULINGS
 The County of Cuyahoga v.                       )   BY SPECIAL MASTER COHEN
 Purdue Pharma L.P., et al.                      )
 Case No. 17-OP-45004                            )



       Before the Court is Defendants’ Objection to Special Master’s April 24 Rulings Regarding

Defendants’ SOMS/Anti-Diversion Expert Reports and Plaintiffs’ Untimely Expert Reports and

Opinions. Doc. #: 1580. During the discovery hearing, Special Master Cohen made several rulings

resolving party disputes. Defendants specifically object to the following two rulings: 1) Defendants

are granted a three-week extension for ten SOMS-related experts, Tr. of Apr. 24 Disc. Hr’g,

Doc. #: 1575, at 37:8-9, and 2) the Special Master refused to strike Plaintiffs’ untimely served

expert reports and/or supporting documentation. Id. at 37:16-19.

       Defendants spend significant time bemoaning the deadlines imposed by the Court’s current

Case Management Order No. 8 (“CMO-8”). See, e.g., Doc. #: 1580 at 1 (“the untenable schedule

in CMO 8.”); id. at 4 (“the unworkable CMO 8 deadlines”); id. at 9 (“the deadlines imposed by

CMO 8—including the late 2019 trial date—are unworkable”). The Court has already addressed
    Case: 1:17-md-02804-DAP Doc #: 1597 Filed: 04/30/19 2 of 3. PageID #: 44986



these concerns in a recent order and will not do so again. See Doc. #: 1560 at 2 (“this is the schedule

Defendants proposed at the end of January, and nothing significant has changed since then.”).

         Defendants assert that all twenty-three defendant families, instead of just ten, should be

granted a three-week extension to produce their SOMS/anti-diversion expert reports. Special

Master Cohen granted Plaintiffs a three-week extension for five of Plaintiffs’ SOMS experts.1

Defendants contend that they should each be given the same extension. The Special Master

reasonably recognized, however, that granting a three-week extension for twenty-three discreet

Defendants’ SOMS/anti-diversion experts would not be an efficient use of the parties’ time.

Special Master Cohen’s well-taken compromise allows every Defendant to still have its own

SOMS/anti-diversion expert (to which the Court has stated each Defendant is entitled), while at

the same time allowing three additional weeks for up to ten of Defendants’ experts to address any

global issues related to SOMS/anti-diversion that may have been identified by Plaintiffs’ experts.

         Defendants also object to the Special Master’s refusal to strike Plaintiffs’ untimely-

produced expert reports/opinions/supporting documentation. The underlying rationale behind

Special Master Cohen’s refusal is also well-taken. See Doc. #: 1575 at 31:9-11 (stating the Special

Master’s objective is “to make sure that [discovery rulings are] all being imposed fairly”). The

Special Master recognized, and the Court agrees, that the complexity of this MDL should allow,

and in many ways has allowed, for some modest flexibility and that Defendants will come to

appreciate that flexibility when, for example, their expert reports are due. See id. at 31:14-17 (“The

same thing is going to happen with defendants; probably even more[so] because the defendants

have roughly five times as many experts. The same issues are going to arise.”).


1
  Defendants assert that at least one of these five expert reports did not expressly receive an extension and should be
stricken, and that one report was not SOMS-related at all. The Court, as described below however, affirms the
Special Master, overrules Defendants’ objection, and will not strike any of Plaintiffs’ expert reports, so as a practical
matter, five of Plaintiffs’ SOMS experts were allowed additional time.

                                                           2
  Case: 1:17-md-02804-DAP Doc #: 1597 Filed: 04/30/19 3 of 3. PageID #: 44987



      Accordingly, the aforementioned discovery rulings made during the April 24, 2019

discovery hearing are AFFIRMED. Defendants’ objections, Doc. #: 1580, are OVERRULED.

             IT IS SO ORDERED.




                                          /s/ Dan Aaron Polster April 30, 2019
                                          DAN AARON POLSTER
                                          UNITED STATES DISTRICT JUDGE




                                          3
